Citation Nr: 0808573	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-19 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had active duty service from March 1941 to August 
1945.  He died in November 2002.  The appellant is advancing 
her appeal as the veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in March 2007 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran died in November 2002; the death certificate 
lists the immediate cause of death as cardiac arrest due to 
total occlusion of abdominal aorta due to severe chronic 
obstructive pulmonary disease with hypertension as the other 
significant condition contributing to death but not related 
to the immediate cause of death.

2.  At the time of the veteran's death, service connection 
was in effect for malaria, and for psychoneurosis, anxiety 
state.  

3.  The disabilities that caused the veteran's death were not 
manifested during the veteran's military service or for many 
years thereafter, nor were they otherwise causally related to 
the veteran's service or to a service-connected disability.




CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) Notice

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2003. 
The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claim.  

The RO also provided the appellant with notice in March 2007, 
subsequent to the initial adjudication.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in her possession that pertains to the 
claim.    

While the March 2007 notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an October 2007 supplemental 
statement of the case, following the provision of notice.  
The appellant and her representative have not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The Board also recognizes that there has been no formal 
notice of the requirements of a claim for dependency and 
indemnity compensation (DIC) as outlined in Hupp v. 
Nicholson, 20 Vet.App. 1 (2006).  However, the record clearly 
shows that the appellant has had actual knowledge of those 
requirements with the specificity discussed in Hupp.  The 
initial VCAA notice letter of June 2003 together with the 
March 2007 letter collectively advised the appellant of the 
essential elements of the DIC claim.  Moreover, as discussed 
in the following decision, the appellant has actual knowledge 
of the disabilities which were service-connected prior to the 
veteran's death, and her main underlying legal argument is 
based on a secondary relationship between a service-connected 
disability and one or more disorders which were listed on the 
death certificate.  The record also shows that the appellant 
has been represented by a state service organization, and 
arguments by that representative on the appellant's behalf 
demonstrate a full understanding of the DIC elements 
addressed in Hupp.  No useful purpose would be served in this 
case by delaying appellate review for formal notice under 
Hupp when the facts demonstrate actual knowledge by the 
appellant.  

Duty to Assist

VA has obtained service medical records and private medical 
records.  VA has also obtained a July 2007 VA medical opinion 
with a September 2007 addendum.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the claims file; and the appellant and 
her representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The appellant is claiming service connection for the cause of 
the veteran's death.  Specifically, the appellant maintains 
that the veteran's service-connected anxiety caused his 
hypertension that contributed to the veteran's death.  A copy 
of the veteran's death certificate listed the immediate cause 
of death as cardiac arrest due to total occlusion of 
abdominal aorta due to severe chronic obstructive pulmonary 
disease, with hypertension noted as another significant 
condition contributing to the death, but not related to the 
aforementioned causes listed.  At the time of his death in 
November 2002, the veteran was service-connected for malaria, 
psychoneurosis, and anxiety state.
  
In a claim of service connection for the cause of the 
veteran's death, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312 (2007).  A service-connected disability is the 
principal cause of death when that disability, either singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
38 C.F.R. § 3.312 (c).  It must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease (including hypertension), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Board notes that service medical records are negative for 
medical findings of cardiovascular disease (to include 
hypertension) and for respiratory disease.  A November 1942 
physical examination shows that the veteran's lungs were 
deemed clear; the vascular system and abdomen were described 
as negative; and the heart was clinically evaluated as 
normal.  An x-ray of the veteran's chest taken in February 
1943 showed no evidence of pulmonary pathology.  April 1941 
and May 1943 progress notes showed that the lungs, vascular 
system, heart and abdomen were clinically evaluated as 
normal; and the blood pressure readings were 116/78 and 
132/68, respectively.  A May 1943 progress note showed that 
the chest, heart, and lungs were deemed normal.  A July 1943 
clinical record showed that the lungs were observed as clear, 
the heart and vascular system were deemed normal, blood 
pressure was 120/70; and as for the abdomen, the notation 
involved the spleen and liver.  An August 1943 physical 
examination revealed normal lungs and vascular system; the 
heart was not enlarged and had a rate that was slow with 
normal rhythm; there was tenderness in the abdomen; and blood 
pressure was 130/84.  January 1944 clinical records show that 
the veteran was seen on two occasions.  In the first 
occasion, the heart was observed as normal and the blood 
pressure reading was 130/85.  In the second occasion, the 
heart and lungs were described as clear; and that the blood 
pressure was 120/80.  Physical examinations from December 
1945, August 1947, and September 1947 show that the 
cardiovascular system, respiratory system, and digestive 
system were clinically evaluated as normal.  Blood pressure 
readings were: 130/75, 142/70 and 166/88, and 110/70,  
respectively.     

There is also no post-service medical records pertaining to 
cardiovascular disease, including hypertension, or for 
chronic respiratory disease, until many years after 
discharge.  Various private medical records from Mercy 
Hospital show diagnoses for total occlusion of abdominal 
aorta and acute cardiac arrest in November 2002, a past 
medical history of chronic obstruct pulmonary disease noted 
in March 1992, and a past medical history of hypertension 
reported in June 1988.  This lengthy period without treatment 
after service suggests that there has not been a continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The Board is thus presented with an evidentiary record which 
does not show that any of the disorders listed on the death 
certificate were manifested in service.  There is also no 
competent evidence that cardiovascular disease (including 
hypertension) was manifested within one year of discharge.  

It appears that the appellant's main contention is that the 
veteran's service-connected anxiety caused the veteran's 
hypertension that contributed to his death.  In support of 
her claim, she submitted a December 2004 medical article that 
concluded that anxiety and depression were predictive of 
later incidence of hypertension and prescription treatment 
for hypertension.  The Board notes that an attempt to 
establish a medical nexus between service and a disease or 
injury solely by generic information in a medical journal or 
treatise "is too general and inclusive."  Sacks v. West, 11 
Vet. App 314, 317 (1998).  Thus, the medical nexus is not 
satisfied.    

At this point, the Board also acknowledges an April 1990 
letter from Michael P. Friedlander, M.D. (an internist) who 
reported that the veteran was a longstanding patient.  Dr. 
Friedlander noted that the veteran had a history of 
hypertension which was not optimally controlled and had 
worsened in the past under times of extreme anxiety.  This 
letter was issued for purposes of requesting that the veteran 
be excused from jury duty.  However, the Board does accept 
this as medical evidence that anxiety can cause an increase 
in blood pressure readings.  

Further, the appellant submitted a March 2004 medical opinion 
from Bruce Ermann, M.D. of American River Internal Medicine 
Associates, Inc., who treated the veteran from April 1998 to 
November 2002.  Dr. Ermann noted that while the cause of the 
veteran's hypertension is multi-factorial, it is well-
documented in literature that anxiety and stress are 
precipitators of hypertension.  According to Dr. Ermann, 
anxiety and stress can be listed as a direct cause for the 
veteran's hypertension.  Dr. Ermann noted that the veteran's 
hypertension contributed to many of the veteran's other 
vascular conditions that ultimately led to the veteran's 
death.  The Board notes that since it did not appear that the 
veteran's entire claims file was examined, the appellant's 
claim was remanded in March 2007.  

Pursuant to the Board's March 2007 remand, the veteran's 
claims file was reviewed by a VA examiner in July 2007.  The 
VA examiner noted that the available medical information did 
not show that the veteran had hypertension while in service 
or within one year post service.  Also noted was that the 
available medical information did not provide conclusive 
evidence that the veteran's underlying hypertension was 
significantly aggravated by his anxiety.  The examiner 
continued that there was not enough information available to 
conclude whether the veteran's hypertension was permanently 
aggravated or significantly aggravated by his anxiety without 
resorting to speculation.    
  
The RO returned the March 2007 opinion to the VA examiner for 
further clarification.  After a review of the medical 
articles contained within the claims file, the VA examiner 
noted in September 2007 that while there have been a number 
of studies indicating that stress and stressful circumstances 
can temporarily increase blood pressure and accelerate heart 
rate, there are also studies to the contrary as to whether 
the permanent increase in blood pressure needed for the 
diagnosis of hypertension is caused by stress alone.  He 
continued that there is not adequate available medical 
literature to support a conclusion that the stress alone will 
cause a permanent rise in blood pressure in the veteran on a 
more likely than not basis.

For purposes of the present case, it appears that the 
determinative question is whether any increase in blood 
pressure which may have been caused by the veteran's service-
connected psychiatric disability was temporary or permanent.  
After comparing the medical opinions of Dr. Ermann with those 
of the VA examiner, it appears that there is a lack of 
consensus in the medical community on whether anxiety causes 
a permanent increase or aggravation of existing hypertension.  
It therefore appears that resolution of this underlying 
question can only be accomplished by resort to speculation.  
The doctrine of reasonable doubt does not encompass pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  The 
totality of the evidence documenting the veteran's particular 
medical condition does not show that his hypertension was 
caused by or permanently aggravated by the service-connected 
psychiatric disability.  Although there is evidence in the 
form of Dr. Friedlander's 1990 letter that the hypertension 
worsened in the past in times of extreme anxiety, it must be 
noted that temporary flare-ups of the symptoms of a 
disability, without overall worsening of the condition 
itself, do not constitute aggravation of the disability.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

The Board acknowledges a letter from the appellant's 
representative received in January 2008.  The representative 
argued that the VA examiner who provided medical opinions in 
July 2007 and September 2007 was a board certified 
pulmonologist and not a cardiologist, and that he was a staff 
physician.  The Board finds nothing in the claims file to 
support the representative allegation that the VA examiner 
was a pulmonologist.  The claims file does include a memo 
from the RO requesting the opinion, and this memo indicates 
that an internist or a cardiologist would be ideal.  The 
Board assumes that the selection of the VA examiner was done 
in accordance with the memo.  The Board also notes that the 
opinion relied upon by the veteran's representative was from 
Dr. Ermann whose letterhead suggests that he is an internist, 
not a cardiologist.  Under the circumstances, the Board finds 
no reason to discount any of the medical opinions offers, 
either pro or con, simply on a lack of medical training or 
expertise.  As noted above, the Board believes that the most 
significant feature of this case is the lack of a consensus 
among medical professionals on the underlying question of 
whether anxiety causes a permanent increase in the severity 
of hypertension.  Apparently the medical community has 
focused on this question without resolving it one way or 
another.  Perhaps the question will be resolved in the 
future, but the evidence to date leads to the finding that 
the question cannot be answered at the present time without 
resorting to speculation.     

Dr. Ermann's report does not indicate that the examiner 
reviewed any of the veteran's clinical records.  In contrast, 
the VA examiner's September 2007 medical opinion provided a 
rationale based upon a thorough review of the veteran's 
claims file, which included Dr. Ermann's opinion and articles 
submitted by the appellant.  Among the factors for assessing 
the probative value of a medical opinion are the examiner's 
access to the claims file, and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Here, the aforementioned VA opinion was more 
probative because it was more thorough and detailed, the 
examiner discussed why the opinion in support of the 
appellant's claim was not persuasive, and the examiner had 
access to the claims file.  See Id.  For the reasons set 
forth above, the Board finds that the opinions rendered in 
the July 2007 and September 2007 VA examination reports are 
more probative than the statements contained in Dr. Ermann's 
medical opinion.

The Board acknowledges the claimant's assertions that the 
veteran's service-connected anxiety caused or aggravated the 
veteran's hypertension that contributed to the veteran's 
death.  However, although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

After carefully reviewing and weighing the totality of the 
evidence, the Board finds that service connection for the 
cause of the veteran's death is not warranted.  There is no 
persuasive competent evidence that any of the diseases which 
caused the veteran's death were causally related to service, 
or to the service-connected psychiatric disability.  The 
Board sympathizes with the appellant for her loss.  However, 
the preponderance of the evidence is against a finding of a 
link between the veteran's cause of death and his service or 
a service-connected disability.  Thus, the appellant's claim 
must be denied.  See Ruiz v. Gober, 10 Vet. App. 352 (1997).  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A § 5107 (West 2002).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


